Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In response Applicant RCE filed on February 04, 2022, which refers to claim amendment of November 01, 2021, the Examiner acknowledges the following: 
Claims 1, 11, 12 and 14 were amended. 
Claim 3 was canceled by Applicant. 
Currently claims 1 – 20 are pending. Claim 3 was canceled by Applicant; therefore, claim 1, 2 and 4 – 20 are being examined on the merits.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 01/25/2022 has been entered.
 
Information Disclosure Statement
4.	The IDS document filed on 02/04/2022 is acknowledged.

Allowable Subject Matter
5.	Claims 1, 2 and 4 – 20 (renumbered as 1 – 19) are allowed.
6.	The following is an examiner’s statement of reasons for allowance: The closest art of record teaches: 
An imaging apparatus (Matsuzawa – US 2013/0083222 A1 – art form the IDS) comprising an imaging unit that generates image data of a subject image obtained via a lens unit; a display unit that displays an image corresponding to the image data generated by the imaging unit; an input unit that receives input for specifying an area of a portion of the image displayed by the display unit; and a display controller that controls a display mode for confirming a specified image corresponding to the area of which input is received by the input unit, wherein the input unit includes a touch panel provided on a display screen of the display unit for detecting touch by an external object and outputting a position signal in accordance with a touch position detected, and wherein the parameter change unit changes a parameter concerning a display mode of the trimming image in accordance with the position signal which is output from the touch panel and wherein the 
Even though, the prior art teaches some of the limitations such as an imaging apparatus with a display unit, wherein a touch panel is provided on the display and wherein the apparatus includes a trimming unit used to crop the image (See Matsuzawa)  or an imaging device includes an imaging unit, a controller, and a display, wherein the controller changes a live view display mode to any of a first live view display mode and a second live view display mode and wherein the enlarged live view display mode is a mode in which a part of the digital image is cut out to be displayed at an enlargement magnification substantially equal to or more than a pixel equal magnification (See Kunishige) or a camera device with two displays capable of displaying the captured image, wherein one of the monitors is an external device (See Niikawa) or an image processing device including a down-conversion process of an image signal with a first resolution obtained from imaging such as a 4K and a second resolution lower that the first 
Regarding Claim 1, Lin combination of Matsuzawa, Kunishige, Niikawa, Tanioka and Ooba fails to explicitly disclose “An imaging apparatus, comprising: imaging circuitry configured to generate an image signal; a first display configured to display a first image; a second display configured to display a second image; and circuitry configured to output, to the first display, the first image including information based on a 4K resolution image generated from the image signal and information corresponding to an imaging apparatus, output, to the second display, the second image, the second image being a smaller than 4K resolution image generated by truncating or cropping or down converting the 4K resolution image generated from the image signal, and output, to an external device, the 4K resolution image generated from the image signal, wherein the information based on the 4K resolution image is a second smaller than 4K resolution image generated by truncating or cropping or down converting the 4K resolution image generated from the image signal”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
In regards to claims 2 and 4 – 10: claims 2 and 4 – 10 depend directly or indirectly to claim 1 and they require all the limitations of claim 1 which are allowable over the prior art of record. On the other hand, claims 2 and 4 – 10 recite additional limitations to the ones of claim 1 and which are not taught by the prior art either. Therefore, claims 2 and 4 – 10 are allowable for the same reasons as claim 1.
Regarding Claim 11, Lin combination of Matsuzawa, Kunishige, Niikawa, Tanioka and Ooba fails to explicitly disclose “A method of operating imaging apparatus including an imaging device configured to generate an image signal, a first display configured to display a first image, a second display configured to display a second image and a second display configured to display a second image, comprising: outputting, to the first display, the first image including information based on a 4K resolution image generated from the image signal and information corresponding to an imaging apparatus, and outputting, to the second display, the second image, the second image being smaller than 4K resolution image generated by truncating or cropping or down converting the 4K resolution image generated from the image signal; and outputting, to an external device, the 4K resolution image generated from the image signal”. Therefore, as discussed above, claim 11 is allowable over the prior art of record.
Regarding Claim 12, Lin combination of Matsuzawa, Kunishige, Niikawa, Tanioka and Ooba fails to explicitly disclose “An imaging system, comprising: an imaging device configured to generate an image signal; a first display configured to display a first image; a second display configured to display a second image; and circuitry configured to output, to the first display, the first image including information based on a 4K resolution image generated from the image signal and information corresponding to an imaging apparatus, output, to the second display, the second image, the second image being smaller than 4K resolution image generated by truncating or cropping or down converting the 4K resolution image generated from the image signal, and output, to an external device, the 4K resolution image generated from the image signal”. Therefore, as discussed above, claim 12 is allowable over the prior art of record.
In regards to claims 13 – 20: claims 13 – 20 depend directly or indirectly to claim 12 and they require all the limitations of claim 12 which are allowable over the prior art of record. On the other hand, claims 13  – 20 recite additional limitations to the ones of claim 12 and which are not taught by the prior art either. Therefore, claims 13 – 20 are allowable for the same reasons as claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. C. Watkins et al., US 8,274,592 B2 – it teaches a digital camera system comprising: an image sensor; an optical system for forming images of a scene on the image sensor; a display screen with a touch screen user interface; a data processing system;  and a memory system communicatively connected to the data processing system and storing instructions configured to cause the data processing system to implement a method for browsing a collection of digital images captured using the image sensor wherein the instructions comprise: forming an ordered sequence of captured digital images including a plurality of distinct captured digital images from the collection of digital images; initiating a sequential image display process in response to a user touching the touch screen user interface, wherein the sequential image display process sequentially displays digital images in the ordered sequence of captured digital images on the touch screen user interface until such time that the user stops touching the touch screen user interface, wherein a time interval between the display of sequential images is given by a scroll rate which is controlled responsive to a position that the user is touching the touch screen user interface; and overlaying text information on the displayed digital images during the sequential image display process, wherein the text information is only displayed when the scroll rate is greater than a predefined threshold, wherein the text information is overlaid in a fixed position.
2. J. Gomita et al., US 10,819,947 B2 – it teaches an image signal processing apparatus comprising: one or more processors configured to: down-convert an input image signal in 
3. A. Misawa et al., US 10,602,069 B2 – it teaches  a digital camera that displays a live view image captured by an imaging unit and camera information items including imaging conditions set by a setting unit, the digital camera comprising: a first display unit that is disposed on one wall surface of a camera main body and of which a relative posture relationship with the camera main body is changeable due to rotation; a second display unit that is disposed on the camera main body independently of the rotation of the first display unit;  a posture detection unit that detects a relative posture relationship between the first display unit and the second display unit;  a display controller that is capable of isplaying the live view image, the camera information items, or both the live view image and the camera information items on at least one of the first display unit and the second display unit; and an illuminance detection unit that directly or indirectly detects intensity of light radiated to a display screen of the first display unit, wherein the display controller automatically changes a display form of the live view image, the camera information items, or both the live view image and the camera information items to be displayed on 

Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697